Citation Nr: 1135080	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  04-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for right shin splints to include as secondary to service-connected chondromalacia patella of the left knee. 

2.  Entitlement to service connection for a thoracic spine disorder. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee. 

5.  Entitlement to an initial rating in excess of 10 percent for a right knee disability. 

6. Entitlement to an initial rating in excess of 10 percent for right wrist fracture with degenerative joint disease (major).  

7.  Entitlement to an initial compensable rating for residuals of the right inguinal herniorrhaphy.  

8.  Entitlement to an initial compensable rating for postoperative ganglion cyst removal of the right wrist.  

9.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, the Veteran's Spouse, and the Veteran's Mother


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from July 1985 to July 1989 and November 1993 to April 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004, July 2005, and May 2011 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

By way of history, the May 2004 RO rating decision granted the Veteran service connection and an initial 10 percent disability rating for chondromalacia patella of the left knee, effective January 22, 2003.  The May 2004 rating decision also denied service connection for right shin splints, a right knee disability, degenerative joint disease of the right wrist, bilateral hearing loss, tinnitus, a thoracic spine disorder, and hemorrhoids.  The July 2005 RO rating decision denied service connection for PTSD and a June 2006 RO rating decision denied service connection for right inguinal herniorrhaphy and denied a compensable rating for left inguinal herniorrhaphy.  

The Veteran then appealed those decisions and in a January 2008 decision the Board denied the issues of higher initial ratings for chondromalacia patella of the left knee and the left inguinal herniorrhaphy and also denied entitlement to service connection for right shin splints, degenerative joint disease of the right wrist, a thoracic spine disorder, and right inguinal herniorrhaphy.  In the same January 2008 decision the Board remanded the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD.  The Veteran then appealed the Board's denials to the Court of Appeals for Veterans Claims (Court), which, in January 2009, granted a Joint Motion for Remand for all the issues before it.   The January 2009 Joint Motion noted that the Veteran abandoned the claim of entitlement to service connection for hemorrhoids and that the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and PTSD were not before the Court since the Board had not issued a final decision on those claims. 

As noted above, in January 2008 the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus to the RO for further development; specifically for a VA examination.  The Veteran was afforded a VA audiology examination in February 2008 and in October 2009 the Board found that the requested development was completed and that no further action to ensure compliance with the January 2008 remand directive was required and denied service connection for both bilateral hearing loss and tinnitus.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The October 2009 Board decision also denied the Veteran's claim of a compensable rating for left inguinal herniorrhaphy.  Therefore, the Board finds that those issues are no longer before the Board.  
The October 2009 Board decision also recharacterized the issue on appeal from entitlement to service connection for PTSD to service connection for an acquired psychiatric disorder, to include PTSD.  The issue was recharacterized because the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The October 2009 Board decision found that that the previous January 2008 remand directives were not complied with and once again remanded the Veteran's psychiatric disorder for further development. 

In compliance with the January 2009 Joint Motion, the Board also remanded the issues of entitlement to an initial rating in excess of 10 percent for chondromalacia patella of the left knee and entitlement to service connection for right shin splints, right knee disability, post ganglion cyst of the right wrist, degenerative joint disease of the right wrist, and thoracic spine.  The October 2009 Board remand directed the Veteran to be scheduled for VA examinations and the Veteran was afforded VA examinations in April 2010 for both his knees, right shin splints, post ganglion cyst of the right wrist, degenerative joint disease of the right wrist, and right inguinal herniorrhaphy.  The Board finds that the requested development for the chondromalacia patella of the left knee and right shin splints is completed and that no further action to ensure compliance with the October 2009 remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The October 2009 remand also directed the RO to develop the Veteran's claim for TDIU though a claim had not been filed.  The Board found that though an appeal was not received on the issue of entitlement to a total rating for compensation based upon individual unemployability it was now before the Board because it has been raised by the record and is a component of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   Therefore, though it was not listed as an issue on appeal in October 2009 the Board has now listed it as an issue on appeal as now reflected on the title page.

The Board notes that during the pendency of the appeal, the May 2011 rating decision granted the Veteran service connection for a right knee disability, post ganglion cyst of the right wrist, degenerative joint disease of the right wrist, and right inguinal herniorrhaphy, as noted on the title page.  Therefore, the Board finds that the issues of service connection have been fully granted the benefits sought on appeal and are no longer before the Board.  However, in June 2011 the Veteran submitted a Notice of Disagreement (NOD) on the initial ratings assigned for his right knee disability, post ganglion cyst of the right wrist, degenerative joint disease of the right wrist, and right inguinal herniorrhaphy.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the compensation level assigned to the disability.   Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the Board finds that the issues of higher initial ratings for the right knee disability, post ganglion cyst of the right wrist, degenerative joint disease of the right wrist, and right inguinal herniorrhaphy are before the Board as discussed herein below.  

A careful review of the Veteran's claims file shows that the Veteran has possibly filed a claim for cold injuries secondary to the chondromalacia patella of the left knee; of record is an October 2009 VA examination and a March 2011 VA-9 Substantive Appeal referring to those injuries; however, there is no rating decision, NOD, or SOC of record.  In addition, throughout the pendency of the appeal the Veteran has stated that he has scars on his right leg that are the result of his service-connected chondromalacia patella of the left knee.  Therefore, the Board finds that the issues of entitlement to service connection for cold injuries secondary to chondromalcia of the left knee and service connection for scars of the right shin as secondary to chondromalacia patella of the left knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Veteran testified before the undersigned Veterans Law Judge in May 2007 at the RO.  The Board notes that the above mentioned March 2011 VA-9 stated that the Veteran wanted a hearing; however, there is no evidence that it was in conjunction with the claims already on appeal.  Nor is there any other evidence that the Veteran wants another claim for the issues already before the Board; therefore, the Board finds that the May 2007 hearing is sufficient to proceed with a decision on the claims already on appeal.  

The issues of entitlement to service connection for thoracic spine, psychiatric disorder, TDIU, and higher initial ratings for right knee disability, right wrist fracture with degenerative joint disease, right inguinal herniorrhaphy, and postoperative ganglion cyst removal of the right wrist are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.  

2.   The Veteran does not have a current diagnosis of right shin splints. 

3.  Since January 22, 2003, the Veteran's instability of the chondromalacia patella of the left knee is manifested by slight recurrent instability and it is currently not shown to be manifested by moderate recurrent subluxation or lateral instability.  

4.  Prior to April 21, 2010, the Veteran's chondromalacia patella of the left knee is manifested by extension limited to 0 degrees and flexion limited to 60 degrees and after repetitive motion the Veteran is found to have severe limitation of motion; however, there is no evidence that it is manifested by extension limited to 15 degrees or by flexion limited to 30 degrees.

5.  Since April 21, 2010, the Veteran's extension for his chondromalacia patella of the left knee is limited to 15 degrees; however, there is no evidence that it is manifested by extension limited to 20 degrees or by flexion limited to 15 degrees.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a diagnosis of right shin splints that is due to disease or injury that was incurred in or aggravated by active service and is not proximately due to or the result of service-connected cervical spine disability.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010). 

2.  Since January 22, 2003, the criteria for an initial rating in excess of 10 percent for the instability of the chondromalacia patella of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.71a including Diagnostic Codes 5257, 5258 (2010).  

3.  Prior to April 21, 2010, the criteria for a rating of 10 percent, but not higher, for limitation of motion of chondromalacia patella of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2010).

4.  Since April 21, 2010, the criteria for a rating of 20 percent, but not higher, for limitation of motion of chondromalacia patella of the left knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5010, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in July 2003, May 2004, December 2009, and June 2010 correspondences.  These letters detailed the elements of a service connection claim, a higher initial rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the December 2009 and June 2010 letters.  Dingess also held that a claimant must be informed of the rating formulae for all possible scheduler ratings for an applicable rating criteria.  The Board finds that this was accomplished in the July 2004 Statement of the Case (SOC).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations for his right shin splints in May 2004 and April 2010.   The Board finds that these examinations were sufficient since they were a thorough and contemporaneous examination of the Veteran that took into account records of pre-service treatment, service treatment records, and records of post-service examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   The Veteran was afforded VA examination for his chondromalacia patella of the left knee in May 2004, March 2006, February 2007, and April 2010.  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in July 2007 and February 2010.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was testified before the Board in May 2007. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims here in decided.




II. Analysis

A.  Service Connection for Right Shin Splints

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for right shin splints on both a direct service connection basis and a secondary service connection basis.  The Board finds that service connection must be denied because there is no evidence of a current diagnosis, no evidence of any chronic in-service diagnosis, nor is there a nexus between the Veteran's right shin splints and service or chondromalacia of the left knee.  

The Board finds that the Veteran's claim of service connection for right shin splints fails because there is no evidence of a current diagnosis.  The Veteran has stated that his shin splints began during his military service as a result of running.  At the Veteran's May 2004 VA examination it was noted that the Veteran banged his right shin several times but that his examination was essentially normal given his employment history.  At the Veteran's April 2010 VA examination it was noted that there were no recorded shin splints in the Veteran's service treatment records nor were shin splints currently present.  The VA examiner stated that a nexus opinion could not be given without resorting to mere speculation since there was a lack of evidence.   Therefore, the Board finds that there is no probative medical evidence of record of a current diagnosis of right shin splints. 

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Here, however, none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability here.
Therefore, the lay evidence of record does not establish current disability here.  Without competent evidence of right shin splints, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held "[i]n the absence of proof of a present disability[,] there can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, the Board finds that in addition to no in-service treatment or diagnosis of shin splints there is no evidence of a current diagnosed disability. 

The Board notes that the January 2009 JMR stated that the January 2008 Board decision failed to discuss an August 2004 private physician's statement that related the Veteran's shin splints to his military service.  The August 2004 statement reads in part as follows:

		Also concerning his right shin condition, I feel these 
      lesions are certainly due to trauma resulting from falls 
      when his left knee subluxes and causes [the Veteran] 
      to fall as he has reported.  As his physician, I have 
      noted these lesions and was given this very explanation 
      while seeing [the Veteran] for other problems at the time.   

August 2004 Letter by Dr. J.Y.

The Board notes that in addition to the above opinion a May 2004 VA examiner found that the Veteran had several small scars, including one that was currently abraded on his right shin.  The Veteran also stated in his March 2003 claim for entitlement to service connection for right shin splints that his "right shinbone is scarred up because my left knee has failed several times while climbing into the operators cab."  

The Board finds that the Veteran's statements and the May 2004 and August 2004 medical opinions are not evidence of a diagnosis of right shin splints.  Instead the Board finds that they are evidence of external scarring and there is no indication that the Veteran's shin bone is involved.  Without evidence of a diagnosis to the Veteran's internal shin bone service connection for shin splints cannot be granted.  

In sum, the Board finds that service connection for right shin splints is denied because there is no probative evidence of a current diagnosis.  Therefore, service connection for right shin splints is denied. 

B. Higher Initial Rating of the Chondromalcia of the Left Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

By way of history, the May 2004 RO rating decision granted the Veteran service connection and an initial 10 percent disability rating for chondromalacia of the left knee based on instability with an effective date of September 22, 2003, and no disability rating was given for limitation of motion.  The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 262.  For example, the VA Office of General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

It was documented in a July 2003 private treatment note that the Veteran had tenderness to palpation over the medial aspect and especially over his lateral meniscus.  His range of motion was normal but he had pain with movement.  At the Veteran's May 2004 VA examination he reported that his knee occasionally gave out when he was standing; therefore, he used a cane.  His pain was constantly at an 8.  His range of motion was from 0 degrees to 45 degrees passively.  He was diagnosed with an increased patellar tenderness with much decreased range of motion, especially decreased range of motion for flexion, and was noted to be moderately symptomatic with a normal x-ray study.   

In August 2004 the Veteran's private physician stated that the Veteran had continuous recurrence of severe knee pain and a significant decrease in function.  He had subluxation of the knee that led to intermittently falling.  He had abnormal movement that led to pain, swelling, and instability.  The Veteran's private physician stated that the Veteran had traumatic arthritis.  He also noted that the Veteran had severe impairment and pain and his day to day functioning was severely impacted.  

At the Veteran's March 2006 VA examination he reported that his knee collapsed and that he had constant pain, loss of motion, and locking up.  The Veteran wore a hinged knee brace and used a cane.  It was noted that he walked with his left knee locked and bore his weight with his cane.  His passive range of motion was from 0 degrees to 60 degrees and he would not do active range of motion because of the fear of his knee locking up and being in pain; it was noted that the examination was abandoned after the Veteran jerked back after light touch.  It was also noted at the March 2006 VA examination and the February 2007 VA examination the Veteran's pain response was greater than the MRI and clinical examination would dictate.  At the February 2007 VA examination the Veteran's range of motion for flexion was still from 0 degrees to 60 degrees but it was noted that pain began at 0 degrees and his range of motion for extension was 5 degrees; it was noted that the Veteran was unable to perform more than two repetitive motions.  The VA examiner stated that he was unable to assess stability due to severe spasms of the lower extremity muscles and that the Veteran's knee was positive for grinding.  It was also noted that the Veteran's knee brace was not fastened, which did not provide stability to the joint.  

At the Veteran's April 2010 VA examination it was noted that his knee gave way and he had pain, stiffness, weakness, incoordination, and decreased speed of the joint motion.  His knee also locked several times a week and he had repeated effusion.  The Veteran did not have any crepitation, mass behind the knee, clicks or snaps, or grinding.  He did have medial and lateral instability that was noted to be mild; he was also found to have mild laxity of the medial collateral ligament and subpatellar tenderness.    He had moderated flare-ups every two to three weeks that lasted for one to two days and the flare-ups were brought on by walking on uneven ground.  The Veteran's range of motion for flexion was to 65 degrees with pain and his range of motion for extension was to 15 degrees.  He had no additional limitation of motion after 3 repetitive uses but did have pain; he also did not have ankylosis.  It was noted that the impression of an October 2009 x-ray study was negative and similar to a 2004 study. 

Instability of the Left Knee

As noted above the May 2004 rating decision granted the Veteran service connection with an initial 10 percent disability rating for chondromalacia of the left knee based on instability.  Instability of the left knee is evaluated under Diagnostic Code 5257, which provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a higher initial rating.  The Board finds that a higher rating of 20 percent is not warranted because the Veteran's chondromalacia patella of the left knee is not manifested by moderate instability.  The Board notes that a higher rating is not warranted even though in August 2004 it was noted that the Veteran had severe impairment and that he had subluxation and instability; the Board notes that it was not specifically stated that the Veteran's instability was moderate or severe but that the Veteran's knee in general had severe impairment.  In addition, it was noted at the March 206 VA examination that the Veteran's knee locked up and he used a cane and a hinged brace; however, it was also noted at both the Veteran's March 2006 VA examination and at his February 2007 VA examination that the Veteran's pain response was higher than the MRI and clinical examinations would dictate.  In addition, it was noted at the March 2006 VA examination that the examination had to stop after the Veteran reacted sharply to being lightly touched and refused to do any additional movements and at the February 2007 VA examination it was noted that the Veteran's knee brace was not fastened and therefore, the Board finds that the Veteran did not cooperate with either examination.  Stability could not be assessed at the February 2007 VA examination because of spasms of the lower extremity muscles.  The Board finds that the Veteran's instability does not warrant a higher initial rating also because at the April 2010 VA examination it was noted that the Veteran had mild instability and mild laxity of the medial collateral ligament.  In addition, it was noted at the April 2010 VA examination that the Veteran's flare-ups were every two to three weeks.  Therefore, the Board finds that the Veteran's overall impairment is demonstrated to be slight instability and therefore, a higher initial rating of moderate instability is not warranted.  The Board also notes that there is no showing of dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint (20 percent under Diagnostic Code 5258).  

The Board notes that the DeLuca provisions to not apply to Diagnostic Code 5257, as it is not predicated upon range of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In sum, the Board finds that the Veteran's instability of the chondromalcia of the left knee is manifested by slight instability and not as moderate instability as evidenced by his VA examinations and private treatment notes.  In addition, the Board notes that the Veteran failed to cooperate at the March 2006 VA examination and failed to fasten his knee brace at the February 2007 VA examination.  In addition, at the Veteran's latest VA examination he was diagnosed with mild instability and flare-ups only every two to three weeks for one to two days. Therefore, the Board finds that a higher initial rating in excess of 10 percent is not warranted. 


Limitation of the Motion of the Left Knee

As noted above, the May 2004 rating decision only granted the Veteran a disability rating for instability; however, also noted above, VAOPGCPREC 9-98 states that the Veteran can receive separate disability ratings for instability and limitation of motion.  The Board finds that after a careful review of the Veteran's service treatment records that the Veteran warrants a separate 10 percent disability rating prior to April 21, 2010, and a 20 percent disability rating since April 21, 2010.  

The Board notes that the limitation of motion is rated under the following diagnostic codes.  Diagnostic Code 5010, which addresses traumatic arthritis, provides ratings for arthritis due to trauma, substantiated by x-ray findings; it states to rate it as degenerative arthritis, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  

The rating codes for limitation of motion of the leg state that under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees; a 20 percent rating is warranted where flexion is limited to 30 degrees; and a 30 percent rating is appropriate where flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  

In order for the Veteran to warrant an initial compensable rating there needs to be evidence of  extension limited to 10 degrees, flexion limited to 45 degrees, or a diagnosis of arthritis.  After a careful review of the Veteran's claims file the Board finds that prior to April 21, 2010, the Veteran does warrant an initial rating of 10 percent but not based solely on limitation of motion. The Board notes that at the May 2004 VA examination the Veteran's  range of motion for flexion was to 45 degrees; however, since that VA examination the Veteran's range of motion has been repeatedly noted to either be normal, to 60 degrees, or 65 degrees.  Therefore, the Board finds that there is no evidence that the Veteran's limitation of motion is limited to 45 degrees or extension limited to 10 degrees.   In addition, the only diagnosis of traumatic arthritis was in August 2004 and it was noted at the Veteran's VA examinations that he did not have a diagnosis of arthritis.  However, the Board finds that the Veteran still warrants a separate 10 percent rating based on the DeLuca factors.  Since July 2003 it has been noted that the Veteran's range of motion has involved pain.  In August 2004 the Veteran found to have severe knee pain, severe impairment, and his day to day functioning was severely impacted.  The Veteran was not cooperative at the March 2006 VA examination when it came to doing active range of motion because he was fearful of pain and he stated that the pain would then be long term and at the February 2007 VA examination he was unable to perform more than two repetitive motions.  Therefore, the Board finds that though prior to April 21, 2010, the Veteran does not warrant a compensable rating based on limitation of motion he does warrant a 10 percent disability rating based on the factors of DeLuca.  

The Board finds that since April 21, 2010, the date of the Veteran's VA examination, the Veteran warrants an initial rating of 20 percent because at the Veteran's VA examination his limitation of motion for extension was to 15 degrees, which clearly fits into the criteria for a 20 percent disability rating.  However, there is no evidence that the Veteran's chondromalacia is manifested by extension limited to 20 degrees or by flexion limited to 15 degrees and therefore, a rating higher than 20 percent is not warranted.   Additionally, the Board finds that since April 21, 2010, that the Veteran does not warrant an additional rating under DeLuca since there is no evidence of additional limitation of motion based upon weakness, fatigability, and incoordination.  

In sum, the Board finds that the Veteran's chondromalacia of the left knee warrants an initial rating of 10 percent prior to April 21, 2010, and 20 percent since April 21, 2010.  The Veteran warrants a 10 percent disability rating based on pain and weakness; however, there is no evidence that prior to April 21, 2010, the Veteran's flexion is limited to 30 degrees or extension is limited to 15 degrees.  Since April 21, 2010, the Veteran warrants a 20 percent disability rating since the Veteran's extension is limited to 15 degrees; however, there is no evidence that the Veteran's extension is limited to 20 degrees or by flexion limited to 15 degrees.  Therefore, prior to April 21, 2010, an initial rating of 10 percent, but not higher, is warranted and an initial rating of 20 percent, but not higher, is warranted since April 21, 2010.  

In exceptional cases, where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The criteria for extraschedular evaluation are that there is a marked interference with employment, or frequent periods of hospitalization, rendering impractical the application of the regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and the Veteran has not alleged, that the criteria for extraschedular rating apply to the service-connected left knee disabilities.  At the Veteran's May 2004 VA examination the Veteran reported that he left his job as a mechanic in November 2003 because of his right wrist pain and because he was late for work due to lack of sleep.  At the Veteran's March 2006 VA examination it was noted that the Veteran was found to be unemployable by the Social Security Administration because of multiple diagnoses.  Therefore, the Board finds that all of the Veteran's symptoms have been contemplated by the rating criteria and have been taken into consideration with his current 10 percent disability rating for instability of the left knee and the now granted 10 and 20 percent disability ratings based on limitation of motion.  Thus, the Board finds that there is no evidence that the rating schedule has been rendered impractical and therefore, an extraschedular rating is not warranted.   


ORDER

Service connection for right shin splints is denied. 

Since January 22, 2003, an initial rating in excess of 10 percent based on instability of the chondromalacia of the left knee is denied.  

Prior to April 21, 2010, an initial rating of 10 percent based on limitation of motion of the chondromalacia of the left knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

Since April 21, 2010, an initial rating of 20 percent based on limitation of motion of the chondromalacia of the left knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.  





REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for issues of entitlement to service connection for  thoracic spine, an acquired psychiatric disorder, TDIU, and higher initial ratings for right knee disability, right wrist fracture with degenerative joint disease, right inguinal herniorrhaphy, and postoperative ganglion cyst removal of the right wrist. 

First, the Board finds that further development for the issue of entitlement to TDIU is warranted.  The October 2009 Board remand found that the issue of entitlement to TDIU was an inferred claim.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that an individual unemployability claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As the Court recently reasoned in a non-precedential, single judge memorandum decision, given that the Board has jurisdiction over the claim for individual unemployability but the evidence has not been developed enough for proper appellate adjudication, a remand, not a referral, is the appropriate action.  See Muma v. Shinseki, No. 09-2734, 2010 WL 4126458 (Vet. App. Oct. 21, 2010) (Kasold, C.J., mem.).  See also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).   

The October 2009 Board remand found that the individual unemployability aspect of the Veteran's claim must be remanded for further development, to include a VA examination, the report of which must contain an assessment offered by a VA examiner as to whether Veteran is able to secure or follow a substantially gainful occupation due to his service-connected disabilities.  See 38 U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The October 2009 remand did not list the issue of entitlement of TDIU on the title page but remanded it in order for the Veteran to be notified of the criteria for establishing a TDIU claim and for the Veteran to be afforded a VA examination in order to determine if he was able to secure a substantial gainful occupation.  However, the Board finds that the October 2009 directives were not complied with since there is no evidence that the RO followed any of the October 2009 Board directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must remand back to RO for further development.  Therefore, the Board finds that the issue of entitlement to TDIU must once again be remanded for a the RO to send the Veteran a letter informing the Veteran the criteria for establishing entitlement to TDIU and to afford the Veteran a VA examination.

In October 2009 the Board also remanded the issue of entitlement to service connection for a thoracic spine disorder to the RO for a VA examination; however, the Board notes that while the Board remanded the issue in the remand section it did not list it in the remand directives.  The Veteran was not afforded a VA examination.  The Board notes that the Veteran's claims file includes a May 2011 internal RO correspondence inquiring to see if a VA examination was scheduled; however, there is no evidence that the Veteran was scheduled for a VA examination.  Therefore, the Board finds that a remand is once again warranted in order to schedule the Veteran for a VA examination.  The Board notes that the May 2004 RO decision and January 2008 Board decision denied service connection on both a direct service connection basis and on an aggravation basis.  Therefore, the Board finds that the Veteran should be scheduled for a VA examination in order to determine if the Veteran's thoracic spine disorder is directly related to his first period of military service, preexisted his second period of military and if so it was aggravated beyond a natural progression because of his military service, or if it directly related to his second period of military service.  

The July 2005 RO rating decision denied the Veteran service connection for PTSD because there was no evidence that the Veteran's diagnosis of PTSD was directly related to an in-service stressful event; in January 2008 the Board remanded in order for the Veteran's to be afforded a VA examination.  As noted above, during the pendency of the appeal, the Veteran's claim was recharacterized to entitlement to service connection for acquired psychiatric disorder to include PTSD and in October 2009 was remanded in order for the Veteran to be afforded a VA examination.  The May 2011 Supplemental Statement of the Case stated that the Veteran failed to appear to his scheduled VA examination; however, there is no evidence that the Veteran was notified about a VA examination.  Therefore, the Board finds that the Veteran should be afforded a new VA examination and if the Veteran fails to appear then the RO should document all steps taken to notify the Veteran of his VA examination.  In addition, the Board finds that the Veteran's private treatment notes and VA examinations have diagnosed the Veteran with PTSD and depression and there are notations that besides an in-service stressor of seeing the Veteran's PTSD stressors are psychosocial, his functional limitations, and his chronic pain (October 2003 private treatment note) and that his depression increases as his limitations increase.  Therefore, the Board finds that the VA examiner should opine if the Veteran has a psychiatric disability that is at least likely as not related to his military service or secondary to his service-connected disabilities.  

As noted above, during the pendency of the appeal the May 2011 rating decision granted the Veteran service connection for a right knee disability, a right wrist fracture, right inguinal herniorrhaphy, and postoperative ganglion cyst removal of the right wrist.  The Veteran then filed an NOD to the initial ratings assigned.  The Board finds that the issues of an initial compensable rating for both his residuals of the right inguinal herniorrhaphy and postoperative ganglion cyst removal of the right wrist and initial rating higher than 10 percent for a right knee disability and right wrist fracture with degenerative joint disease are not before the Board since an SOC has not been issued.  Therefore, in order to comply with due process requirements, a remand is in order for the RO to prepare an SOC on the issues of an initial compensable rating for both his both his residuals of the right inguinal herniorrhaphy and postoperative ganglion cyst removal of the right wrist and initial rating higher than 10 percent for a right knee disability and right wrist fracture with degenerative joint disease.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Prior to any VA examination, the RO should obtain any pertinent treatment records. 




Accordingly, the case is REMANDED for the following action:

1.  The RO should take send a VCAA notice letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise him concerning the elements of a disability rating and an effective date.

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken. 

2.  The RO should have the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits (for each of the Veteran's former employers).  With the assistance of the Veteran, the RO should obtain any employment records from the Veteran's employer in order to ascertain the Veteran's employment history and the date he was last employed.  The Veteran must cooperate in this endeavor.  

3.  The Veteran should be afforded a VA examination to determine the severity of his service-connected disabilities and to arrive at an opinion as to whether they preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on his/her review of the case, the examiner should opine as to whether the Veteran's service-connected disabilities are productive of an overall level of industrial incapacity that is so severe as to prevent the Veteran from obtaining and maintaining all forms of substantially gainful employment consistent with his educational and occupational experience.  The Board notes that neither the Veteran's age nor his non-service-connected disabilities should be considered.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a thoracic spine disorder.  The entire claims file, including the October 2009 Board remand and this remand, must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether his thoracic spine disorder is due to service or preexisted his second period of service was aggravated beyond a natural progression.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should state what the Veteran's current diagnosis is.  The VA examiner should then opine to the following questions:

A) Whether the Veteran's thoracic spine disorder is at least likely as not directed related to the Veteran's military service, both his first and second periods of active military service?

B) If the Veteran had a diagnosed thoracic spine disorder prior to his second period of military service?

C) If the Veteran did have a preexisting thoracic spine disorder then, whether  it was aggravated beyond a natural progression because of his second period of military service?

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

The Board notes that if the Veteran fails to appear to the scheduled VA examination then the RO should document all steps taken to notify the Veteran of his VA examination.  

5.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and likely etiology of his acquired psychiatric disorder, to include PTSD.  The entire claims file, including January 2008 Board remand, October 2009 Board remand, and this remand, must be made available to the examiner for review.  The examiner should discuss the Veteran's documented medical history and any assertions regarding whether his psychiatric disability is due to service or a service-connected disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the VA examiner should state what the Veteran's current psychiatric diagnosis is.  For each diagnosed psychiatric condition the VA examiner should answer the following questions:

A) Whether the Veteran's psychiatric disorder is at least likely as not related to the Veteran's military service, to include any in-service stressful events?

B) Whether the Veteran's psychiatric disorder is at least likely as not proximately due to or the result of any of the Veteran's service-connected disabilities? 

In rendering his/her opinion, the VA examiner should discuss all opinions of record.  A full and complete rationale for all opinions expressed is required.

The Board notes that if the Veteran fails to appear to the scheduled VA examination then the RO should document all steps taken to notify the Veteran of his VA examination.  

6.  The RO must take the appropriate steps to issue the Veteran an SOC addressing the issues of an initial compensable rating for both his residuals of the right inguinal herniorrhaphy and postoperative ganglion cyst removal of the right wrist and initial rating higher than 10 percent for a right knee disability and right wrist fracture with degenerative joint disease.  This issuance must include all relevant laws and regulations, and a complete description of the Veteran's rights and responsibilities in perfecting an appeal in this matter.  

7.  Thereafter, only if the Veteran files a timely Substantive Appeal on the issues of an initial compensable rating for both his residuals of the right inguinal herniorrhaphy and postoperative ganglion cyst removal of the right wrist and initial rating higher than 10 percent for a right knee disability and right wrist fracture with degenerative joint disease on the back the RO should undertake all indicated development and adjudicate the pending claim in light of the entire evidentiary record.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


